DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to communication received on 12/11/2020.
Claims 1, 6, 30-35, 40, 47, and 51-56 have been amended via Examiner’s amendment.
Claims 3, 8, 12, 17-29 and 36-39 have been canceled via previous amendment.
Claims 1, 30, 40 and 56 are independent claims.
Claims 1-2, 4-7, 9-11, 13-16, 30-35 and 40-56 are currently pending.
Claims 1-2, 4-7, 9-11, 13-16, 30-35 and 40-56 are allowed.
IDSs dated 06/01/2020 and 01/05/2021 have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael K. Henry (Reg.# 59,516) on 02/11/2020 to place the application in condition for allowance. 

The application has been amended as follows: 
In the Claims:
	Claims 1, 6, 30-35, 40, 47, and 51-56  are currently amended via Examiner’s amendment.
	Claims 3, 8, 12, 17-29 and 36-39 have been canceled via previous amendment.
	
This list of claims will replace all prior versions, and listings, of claims in the application:
 
List of the Claims: 
1. 	(Currently Amended) A method of a server comprising: 	receiving a job request for accessing a quantum computing resource comprising a quantum processing unit (QPU) configured for quantum-classical computation, the job request comprising a user id and a computer program comprising a computer instruction set, wherein the computer program is an uncompiled computer program, and wherein the QPU comprises a quantum processor for running quantum parts of a computation, a control module for operating the quantum processor, a classical processing module for running classical parts of the computation, and a shared memory connected to the control module and the classical processing module; and 	on authentication of a user associated with the job request, by operation of one or more processors:		selecting a particular quantum computing resource for the job request; 		individualizing the job request based on user permissions; 		pushing the job request onto a first queue to be processed for  associated with the selected particular quantum computing resource, the schedule of instructions to the selected particular quantum computing resource;		obtaining calibration data specific to the QPU from a calibration database stored at the QPU; and		using the calibration data in program compilation, wherein the calibration data is collected by running a calibration routine on the QPU, the calibration routine being a job in a queue associated with the QPU. 
2.	(Previously Presented) The method of claim 1, comprising:	pulling output data associated with the job request after execution by the selected particular quantum computing resource; and	providing the output data to the user associated with the job request.
3.	(Canceled) 
4.	(Previously Presented) The method of claim 1, wherein the quantum computing resource further comprises a quantum virtual machine (QVM).

6.	(Currently Amended) The method of claim 1, 
7.	(Previously Presented) The method of claim 1, wherein the job request is received from a remote user at a gateway interface, and
8.	(Canceled) 
9.	(Previously Presented) The method of claim 5, wherein the user preference is retrieved from a user database.
10.	(Previously Presented) The method of claim 5, wherein the user preference is received in the job request.
11.	(Previously Presented) The method of claim 1, wherein pushing the schedule of instructions to the second queue associated with the selected particular quantum computing resources comprises: 	pushing the schedule of instructions to the second queue based on which 
12.	(Canceled) 
13.	(Previously Presented) The method of claim 1, further comprising:	pulling, by the selected particular quantum computing resource, the schedule of instructions from the second queue associated with the selected particular quantum computing resource; and	executing the schedule of instructions by the selected particular quantum computing resource.
14.	(Previously Presented) The method of claim 1, wherein the schedule of instructions are pulled from the second queue to be processed for execution by the QPU, and 	wherein the QPU generates control signals for execution on the QPU, the control signals derived from the schedule of instructions and calibration information specific to the QPU; and	returning results from execution of the control signals on the QPU to a result queue. 
15.	(Previously Presented) The method of claim 2, wherein pulling the output data associated with the job request after execution by the selected particular quantum computing resource comprises:		receiving, from the selected particular quantum computing resource, the output data from execution of the computer program at a result queue;
16.	(Original) The method of claim 1, wherein the user is authenticated based on data in a memory module that comprises a user database. 
17-29.	(Canceled) 
30.	(Currently Amended) A non-transitory computer-readable storage medium comprising computer instructions which, when executed by one or more processors, cause a server to:	receive a job request for accessing a quantum computing resource comprising a quantum processing unit (QPU) configured for quantum-classical computation, the job request comprising a user id and a computer program comprising a computer instruction set, wherein the computer program is an uncompiled computer program, and wherein the QPU comprises a quantum processor for running quantum parts of a computation, a control module for operating the quantum processor, a classical processing module for running classical parts of the computation and a shared memory connected to the control module and the classical processing module; and 	on authentication of a user associated with the job request:		select a particular quantum computing resource for the job request; 		individualize the job request based on user permissions; 		push the job request onto a first queue to be processed for execution  associated with the selected particular quantum computing resource, the schedule of instructions to the selected particular quantum computing resource associated with the second queue;		obtain calibration data specific to the QPU from a calibration database stored at the QPU; and		use the calibration data in program compilation, wherein the calibration data is collected by running a calibration routine on the QPU, the calibration routine being a job in a queue associated with the QPU. 
31.	(Currently Amended) The method of claim 1 [[6]], wherein the user permissions comprise permissions for running a job on the selected particular quantum computing resource by the user.
32.	(Currently Amended) The method of claim 1 [[6]], wherein the user permissions comprise permissions providing access to a particular sized qubit array of the selected particular quantum computing resources for the user.
33. 	(Currently Amended) The method of claim 1 [[6]], wherein the user permissions comprise run time limits of the user.
1 [[6]], wherein the user permissions comprise computer memory limits of the user.
35. 	(Currently Amended) The method of claim 1 [[6]], wherein the user permissions comprise a dedicated time window for the user.
36-39.	(Canceled) 
40.	(Currently Amended) A method of a server comprising: 	receiving a job request for accessing a quantum computing resource comprising a quantum processing unit (QPU) configured for quantum-classical computation, the job request comprising a user id and a computer program comprising a computer instruction set, wherein the computer program is an uncompiled computer program, and wherein the QPU comprises a quantum processor for running quantum parts of a computation, a control module for operating the quantum processor, a classical processing module for running classical parts of the computation and a shared memory connected to the control module and the classical processing module; and 	on authentication of a user associated with the job request, by operation of one or more processors:		selecting a particular quantum computing resource for the job request; 		individualizing the job request based on user permissions;		pushing the job request onto a first queue to be processed for execution by the selected particular quantum computing resource; associated with the selected particular quantum computing resource, the schedule of instructions to the selected particular quantum computing resource associated with the second queue, wherein the schedule of instructions is pulled from the second queue to be processed for execution by the QPU, and wherein the QPU generates control signals for execution on the QPU, the control signals derived from the schedule of instructions and calibration information specific to the QPU; and		returning results from execution of the control signals on the QPU to a result queue,	wherein, for each event in the schedule of instructions pulled from the second queue, the classical processing module generates the control signals derived from the schedule of instructions and the calibration information.
41.	(Previously Presented) The method of claim 40, comprising:	pulling output data associated with the job request after execution by the selected particular quantum computing resource; and	providing the output data to the user associated with the job request.

43.	(Previously Presented) The method of claim 40, wherein the quantum computing resource further comprises a quantum virtual machine (QVM).
44.	(Previously Presented) The method of claim 43, wherein selecting the particular quantum computing resource for the job request is based on a user preference, the user preference comprising:	execution of the job request on the QPU and on the QVM. 
45.	(Previously Presented) The method of claim 44, wherein the user preference is retrieved from a user database.
46.	(Previously Presented) The method of claim 44, wherein the user preference is received in the job request.
47.	(Currently Amended) The method of claim 40, 
48.	(Previously Presented) The method of claim 40, wherein the job request is received from a remote user at a gateway interface, and additional job requests for multiple users are received asynchronously at the gateway interface.
49.	(Previously Presented) The method of claim 40, wherein pushing the schedule of instructions to the second queue associated with the quantum computing resources comprises: 	pushing the schedule of instructions to the second queue based on which particular quantum computing resource has the shortest run time for the schedule of instructions.
50.	(Previously Presented) The method of claim 40, wherein the user is authenticated based on data in a memory module that comprises a user database.
51.	(Currently Amended) The method of claim 40 [[47]], wherein the user permissions comprise permissions for running a job on the particular quantum computing resource by the user.
52.	(Currently Amended) The method of claim 40 [[47]], wherein the user permissions comprise permissions providing access to a particular sized qubit array of the quantum computing resources for the user.
53.	(Currently Amended) The method of claim 40 [[47]], wherein the user permissions comprise run time limits of the user.
40 [[47]], wherein the user permissions comprise computer memory limits of the user.
55.	(Currently Amended) The method of claim 40 [[47]], wherein the user permissions comprise a dedicated time window for the user.
56.	(Currently Amended) A non-transitory computer-readable storage medium comprising computer instructions which, when executed by one or more processors, cause a server to:	receive a job request for accessing a quantum computing resource comprising a quantum processing unit (QPU) configured for quantum-classical computation, the job request comprising a user id and a computer program comprising a computer instruction set, wherein the computer program is an uncompiled computer program, and wherein the QPU comprises a quantum processor for running quantum parts of a computation, a control module for operating the quantum processor, a classical processing module for running classical parts of the computation and a shared memory connected to the control module and the classical processing module; and 	on authentication of a user associated with the job request:		select a particular quantum computing resource for the job request; 		individualize the job request based on user permissions; 		push the job request onto a first queue to be processed for execution by the selected particular quantum computing resource;		pull, by a compiler, the job request from the first queue and compile  associated with the selected particular quantum computing resource, the schedule of instructions to the selected particular quantum computing resource associated with the second queue, wherein the schedule of instructions is pulled from the second queue to be processed for execution by the QPU, and wherein the QPU generates control signals for execution on the QPU, the control signals derived from the schedule of instructions and calibration information specific to the QPU; and		return results from execution of the control signals on the QPU to a result queue;		wherein, for each event in the schedule of instructions pulled from the second queue, the classical processing module generates the control signals derived from the schedule of instructions and the calibration information.   



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
Johnson et al. (US 2017/0223094 A1) discloses receiving a job request for accessing a quantum computing resource ([0015, 0018, Fig.1]), authenticating a user associated with the job request ([0018]), selecting a particular quantum computing resource for the job 

Andrew Douglas King (US 2015/0046681 A1) [Fig. 1 and related description] [0045-0056] discloses a computing system (100) comprising quantum computer system (151) and digital or classical computer system (105).  The quantum processing device (151) comprises a quantum processor (140) that is controlled via control system.  The digital computer system comprises controller, classical CPU and shared memory (120 and 115). 

Dadashikelayeh et al. (US 2017/0357539 A1) discloses quantum computer configured to execute a classical algorithm and a quantum algorithm for quantum-classical computation.  Dadashikevayeh discloses receiving a job request; authenticating user associated with the job request to determine if the access to the quantum resources should be granted for the user request; placing the request in a queue; distributing quantum 

Allen et al. (US 8,832,165 B2) discloses Quantum system compiler 114 can provide the non-computable functional and quantum allegory (e.g., a QUBO problem) to control computer 106. Control computer 106 can be used to queue jobs for quantum processing system 108, provide an interface between quantum processing system 108 and quantum allegory generator 104, and supply the results of the processing in control computer 106 and quantum processing system 108 to results interpreter 116.

Douglass et al. (US 2018/0246848 A1) discloses providing a procedure to correct or "shim" the calibration of a quantum processor to correct or reduce these errors over extended processor operation. In particular, the procedure provides chains that are less susceptible to error. The procedure can be run on any logical qubit.  The method 1500 may be repeated for each coupler in a quantum processor. The method 1500 may also be called any time it is beneficial to obtain updated or "on-the-fly" calibration parameters for the quantum processor (e.g., after the quantum processor has been operating for an extended period of time after initial calibration).

Harris (US 2014/0229722 A1) discloses systems and methods for improving calibration procedures in a quantum processor architecture are described. For example, a dedicated calibration signal source is built into the architecture of the quantum processor for use during calibration. A single calibration signal source is communicatively coupled to 

Haner et al. (Harner_2016.pdf; “A Software Methodology for Compiling Quantum Programs”; arXiv:1604.01401v2 [cs.PL] 11 May 2016) disclose a scalable software design flow for compilation and optimization of quantum programs.  A Quantum program consists of a sequence of classical and quantum instructions to be executed on hybrid systems consisting of both classical and quantum hardware.  The high-level compilers are hardware-agnostic and, combined with quantum meta functions (e.g., conditional instructions and user annotations), enable an unprecedented level of optimization of quantum code.  The translation of a quantum program down to hardware instruction is a layered process consisting of several compilation and optimization steps.

However, the cited prior arts taken alone or in combination fail to teach, in combination with other claimed limitations, “on authentication of a user associated with the job request, by operation of one or more processors: selecting a particular quantum computing resource for the job request; individualizing the job request based on user permissions; pushing the job request onto a first queue to be processed for execution by the selected particular quantum computing resource; pulling, by a compiler, the job request from the first queue and compiling the computer program in the job request into a schedule of instructions according to the selected particular quantum computing resource; pushing the schedule of instructions to a second queue associated with the selected particular quantum computing resource; providing, by the second queue associated with the selected particular quantum computing resource, the schedule of instructions to the selected particular quantum computing resource; obtaining calibration data specific to the QPU from a calibration database stored at the QPU; and using the calibration data in program compilation, wherein the calibration data is collected by running a calibration routine on the QPU, the calibration routine being a job in a queue associated with the QPU” as recited in independent claims 1 and 30.

The cited prior arts taken alone or in combination also fail to teach, in combination with other claimed limitations, “on authentication of a user associated with the job request, by operation of one or more processors: selecting a particular quantum computing resource for the job request; individualizing the job request based on user permissions; pushing the job request onto a first queue to be processed for execution by the selected particular quantum computing resource; pulling, by a compiler, the job request from the first queue and compiling the computer program in the job request into a schedule of instructions according to the selected particular quantum computing resource; pushing the schedule of instructions to a second queue associated with the selected particular quantum computing resource; providing, by the second queue associated with the selected particular quantum computing resource, the schedule of instructions to the selected particular quantum computing resource associated with the second queue, wherein the schedule of instructions is pulled from the second queue to be processed for execution by the QPU, and wherein the QPU generates control signals for execution on the QPU, the control signals derived from the schedule of instructions and calibration information specific to the QPU; and returning results from execution of the control signals on the QPU to a result queue, wherein, for each event in the schedule of instructions pulled from the second queue, the classical processing module generates the control signals derived from the schedule of instructions and the calibration information” as recited in independent claims 40 and 56.

These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-2, 4-7, 9-11, 13-16, 30-35 and 40-56 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 


February 12, 2021


/HIREN P PATEL/Primary Examiner, Art Unit 2196